DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 64-75 are rejected under 35 U.S.C. 103 as being unpatentable over Shimmura (US 20100209402) with evidence from “Summary of protocols and hints for biological experiment” (cited in the IDS filed 3/6/2020) and in view of Wilson (US 20110287542).
2. Shimmura defines “therapeutic alternative corneal endothelial cells” as being “corneal endothelium-like cells” in paragraph [0062].  Paragraph [0080] states that cells are incubated for approximately 3 days before the culture medium is exchanged and that sphere formation starts after about 2 days.  Although the various dishes, plates and tubes identified as containers by Shimmura in paragraph [0081] are all capable of retaining a culture liquid up to a height of 0.75 mm or greater, Shimmura does not appear to expressly disclose an example in which the liquid height is 0.75 mm or greater.
Wilson discloses a method of preserving and culturing mammalian cells.  The cells may be suspended in a medium or may be adhered to a container surface.  Wilson teaches in at least paragraph [0112] that the medium liquid may be about 0.75 mm or greater.  At least paragraph [0189] states that the cells are cultured for approximately 3 days.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the height of the culture medium loaded into the Shimmura 

	With respect to claims 65-67, Shimmura and Wilson disclose the combination as described above.  The cited NPL reference additionally teaches that it is known in the art that 24 well plates have a bottom area of 1.9 cm2.

	With respect to claims 68-70, Shimmura and Wilson disclose the combination as described above.  Shimmura never states that the container must be surface treated for adherent cells.  Paragraph [0081] teaches that the container may be modified to have a low adhesion surface (“Culturing can be performed using, while not particularly limited, a culture substrate not applied with artificial treatment for improving adhesiveness to the cell (e.g., coating treatment with extracellular matrix and the like), or a culture substrate applied with artificial treatment for suppressing adhesion of cells (e.g., coating treatment with 2-methacryloyloxyethylphosphoryl choline (MPC))”).  Shimmura mentions polystyrene and glass as suitable culture substrates.



	With respect to claims 72-75, Shimmura and Wilson disclose the combination as described above.  Shimmura indicates in paragraph [0080] that the cells are preserved at a temperature of about 37°C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Gain (US 20160029618), Imagawa (US 20160008408), Taniguchi (US 20160168529), Kiyama (US 20160244711) and Kiyama (US 20150218503) references teach the state of the art regarding corneal cell suspensions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799